Dismissing the appeal.
This suit was brought by the appellants to enjoin the appellees from carrying out certain contracts made *Page 203 
by the latter covering transportation of white pupils from out in Daviess county where they live to the Owensboro High School during the school year 1927-28, and, if not entitled to such injunctive relief, then to require the appellees to provide like transportation for the colored pupils residing in the county in order that they might attend the colored high school in Owensboro. The lower court dismissed the petition, and from that judgment this appeal is prosecuted.
The appellees have moved for a dismissal of this appeal on the ground that the case is now moot. Their motion will have to be sustained. The record is entirely silent as to what the appellees have done or propose to do for the school year 1928-29. The 1927-28 school year has expired, and, even though the appellants might have been right in their position in the lower court, it would now be impossible to grant them the relief sought. It is therefore obvious that this case is moot, and on the authority of Coke v. Shanks, 218 Ky. 402,291 S.W. 362, and the cases therein cited, the motion of the appellees to dismiss this appeal must be, and it is hereby, sustained.